DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/2020.
2.	Claims 1-20 are allowable. The restriction requirement of groups, as set forth in the Office action mailed on 7/14/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of groups is withdrawn.  Claims 16-20, directed to nonelected groups are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
3.	The prior art, EP Patent No. 3671702, teaches of a mesh layer with a dye over electronic devices that is used to identify if the devices have been exposed to extreme pressure or temperature.  
4.	The prior art, U.S. PUBS No. 2018/0233323, teaches of scribing identification information onto a wafer.
5.	The prior art, U.S. PUBS No. 2010/0279231, teaches of a forming marks or labels onto a wafer to identify the location of the active area and the nonactive area of the wafer.
6.	The prior art, U.S. PUBS No. 2017/0310859, teaches of a marker onto a substrate to identify the number of rows and columns formed in a device or the location of the substrate.
7.	The prior art is silent with respect to an apparatus, comprising: a substrate; circuit components disposed on the substrate; and a location identifier layer over the circuit, wherein the location identifier layer includes: a planar mesh structure with slots therein, one or more section labels corresponding to physical locations of the circuit components within the apparatus, wherein the one or more section labels comprise filler material within one or more sets of slots.
8.	The prior art is silent with respect to a method of manufacturing an apparatus, the method comprising: providing a substrate; forming circuit components over the substrate; and attaching a location identifier layer over the circuit components, wherein the location identifier layer includes: a planar mesh structure with slots therein, and one or more section labels for representing physical locations of the circuit components within the apparatus.
9.	The prior art is silent with respect to a semiconductor device, comprising: 
a substrate; a first metal layer over the substrate; a circuit layer over and electrically coupled to the first metal layer, wherein the circuit layer includes a set of components that are arranged in a repetitive pattern along a lateral plane; a top metal layer over the circuit layer, wherein the top metal layer includes: a mesh structure having slots therein, and a filler material within a set of the slots for providing visual references in locating and identifying defects and/or components in the circuit layer; a top passivation layer over the top metal layer; and wherein: the filler material is visible and/or detectable through the top passivation layer.
10.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        8/24/2022